DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (Claims 17-31) in the reply filed on 01/04/2022 is acknowledged.  Claims 17-31 are examined.  Claims 1-16 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 17, 19, 20, 22-24, 26, and 29-31 are objected to because of the following informalities:
Claim 17, line 3, change: “together in an abutting end-to-end arrangement”
Claim 17, line 9, change: “extending the plurality of strengthening elements
Claim 17, line 11, omit comma after “elements”
Claim 19, line 1, change: “The method 
Claim 19, line 3, change: “applying a differing density per area”
Claim 20, line 6, change: “regions located at adjacent junctions of the web and the shell core sections than [[in]] of other strengthening elements located at other…”
Claim 22, line 3, change: “in a [[the]] shape”
Claim 22, line 4, change: “wind turbine blade sections[[,]] 
Claim 23, line 3, change: “in a [[the]] shape”
Claim 23, line 4, change: “wind turbine blade sections[[,]] 
Claim 24, line 3, change: “abutting 
Claim 26, line 2, change: “apply said plurality of strengthening elements onto said…”
Claim 29, line 1, change: “[[for]] further comprising: manufacturing [[a]] the wind turbine blade…”
Claim 30, line 3, change: “the wind turbine[[,]]
Claim 31, line 2, change: “at a second separate site,”
Claim 31, line 4, change: “the wind turbine[[,]] prior”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interlocking structures” recited in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
a.	Claim 17 - “strengthening elements” read as a [means] for strengthening. 
b.        Claim 30- “manufacturing station” read as a [means] for manufacturing.
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
a.	Claim 1 – “elements”
b.	Claim 30 – “station”
coupled with functional language:
a.	“for strengthening”
b.	“for manufacturing”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a. Corresponding structure is found in [0015].
b. Corresponding structure is found in [0018].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "positioning a web" in line 2.  However, in line 7, the claim recites “at least one of the web”, which renders the claim indefinite because it is unclear how there can be more than one web (i.e., at least one web), since only one web was introduced in line 2.  Due to the ambiguity and lack of clarity in the claim, the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 28, dependent claim of claim 17, recites consolidating together the plurality of strengthening elements, and the outer surface material layer by curing of the outer surface material layer.  However, claim 17 recites of a final consolidation of the strengthening elements and the outer surface material layer by curing in lines 13-14 of claim 17.  Therein, claim 28 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21-22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0281680 A1) in view of Hong (US 2012/0156049 A1).
Regarding claim 17, the structure disclosed by Randall discloses of a method for manufacturing a wind turbine blade (the blade shown in Fig. 2), the method comprising: connecting a plurality of shell core sections (115a of inboard module 112, 115b for outboard module 114) together in abutting end-to-end arrangement (at joint 127, as shown in Fig. 2), wherein each of the shell core sections is configured to define a portion of a span length of the wind turbine blade (102, see Fig. 2, [0054]), and wherein each of the shell core sections (115a, 115b, Fig. 5) defines a sidewall (sidewall of outer shell 115 shown in Fig. 2) with an external surface ([0053], external surface shown in Fig. 2) and a plurality of external grooves (140, Fig. 4) recessed into the external surface (as shown in Fig. 4, grooves 140 are recessed into the external surface 115 of the outer shell); applying a plurality of strengthening elements (128, 130) within the plurality of external grooves and extending along the span length of the blade (as shown in Fig. 5, [0068], [0069]), depositing an outer surface material layer to cover the external surface and the plurality of strengthening elements (the strengthening elements are 
Randall does not specifically disclose wherein the outer surface material layer (overlamination along with other finishing processes, [0068], lines 22-26) is in fluid form.
Hong teaches of coating wind turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Hong teaches of a fluid resin/coating applied to the outer contoured surfaces of wind turbine blades ([0176], [0283]) in order to protect the blade surfaces from damage such as erosion ([0012]).
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall in view of Hong by using the outer surface material layer disclosed in Randall in a fluid form (i.e., fluid resin/coating) as taught by Hong, as it is known in the wind turbine art that outer surface protection layers applied to wind turbine blades comprise of a fluid resin/coating to protect the blade surfaces from erosion damage (Hong, [0176], [0283], [0012]).


Regarding claim 22, the combination of Randall and Hong further discloses wherein manufacturing the shell core sections further comprises: moulding the shell core sections in at least one mould in the shape of corresponding wind turbine blade sections ([0063], the shell core sections are moulded with the strengthening elements 128, 130 to produce the shape of a corresponding wind turbine blade, 102, as shown in Fig. 2), and such that the shell core sections include the plurality of external grooves on the external surface thereof (the moulded core sections have a plurality of external grooves (140), as shown in Fig. 4).
Regarding claim 24, the combination of Randall and Hong further discloses wherein connecting the plurality of shell core sections together further comprises: coupling interlocking structures (Randall, shell core sections 112, 114 have short overlap for bonding, [0068], lines 6-8) located on opposing ends (interface ends 118, 122) of abutting ones of the shell core sections (112, 114), to thereby maintain adjacent shell core sections in abutting end-to-end contact (as shown in Figs. 2 and 5).
Regarding claim 28, the combination of Randall and Hong further discloses consolidating together the plurality of strengthening elements (128, 130), and the outer surface material layer (i.e., (overlamination layer)) by curing of the outer surface .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0281680 A1) in view of Hong (US 2012/0156049 A1) as applied in claim 17 above, and further in view of Hancock (US 2011/0091326 A1).
Regarding claim 18, the combination of Randall and Hong does not specifically disclose applying tension to the plurality of strengthening elements positioned within the external grooves and maintaining the tension through at least a portion of the steps of depositing the outer surface material layer and curing.
Hancock teaches of a sectional wind turbine blade, which is within the same field of endeavor as the claimed invention.  Specifically, Hancock teaches of a tensioned connection ([0042]) between an analogous outer blade portion 3 and an inner blade portion 4, shown in Fig. 1 (portions 3, 4 are similar to portions 114, 112, respectively of Randall).  The tensioned connection provides a spring force that keeps the portions 3 and 4 of the blade together as the blade is being assembled ([0043], lines 7-15).  
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Randall and Hong in view of Hancock by applying tension to the strengthening elements disclosed in Randall and maintaining the tension as the blade is assembled as taught by Hancock because the tensioned connection provides a spring force that keeps the portions 3 and 4 of the blade together as the blade is being assembled (Hancock, [0043], lines 7-15).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0281680 A1) in view of Hong (US 2012/0156049 A1) as applied in claim 17 above, and further in view of Obrecht et al. (U.S. 9,283,726).
Regarding claim 19, the combination of Randall and Hong discloses that in the step of applying the strengthening elements, the strengthening elements (Randall, 128, 130), comprised of pultruded strips of carbon fiber reinforced polymer ([0059]) have a varying number of pultrusions in each stack along the length of the blade 102 and therein, a thickness of the strengthening elements (128, 130) varies along the length of blade ([0059]). 
The combination does not specifically disclose of applying a differing density per area of the strengthening elements on different portions of the external surface of the shell core sections.
Obrecht et al. teaches of a sectional wind turbine blade, which is within the same field of endeavor as the claimed invention.  Specifically, Obrecht et al. teaches of having fiber reinforcement regions (i.e., analogous to regions of the strengthening elements 128, 130 disclosed in Randall since the elements 128, 130 comprise carbon fiber reinforcement) vary in density (Col. 5, lines 30-40).  Therein, there are regions that have different densities of the carbon fiber reinforcement, which allows for the blade to have varying structural properties along thereof, such as different capillary action and different permeability (Obrecht, Col. 5, lines 30-40).  
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Randall .  

Claims 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0281680 A1) in view of Hong (US 2012/0156049 A1) as applied in claim 17 above, and further in view of Tobin et al. (US 2018/0223794 A1).
  Regarding claim 23, the combination of Randall and Hong does not specifically disclose wherein manufacturing the shell core sections further comprises: forming the shell core sections by additive manufacturing to have the shape of corresponding wind turbine blade sections, and such that the shell core sections include the plurality of external grooves on the external surface thereof.
Tobin et al. teaches of the manufacture of wind turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Tobin et al. teaches of using additive manufacturing for manufacturing wind turbine blades ([0065]), which allows for the facilitated customization of blade structures having various curvatures, aerodynamic characteristics, strengths, and stiffnesses ([0065]). 
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Randall 

Regarding claim 25, the combination of Randall and Hong does not specifically disclose of positioning a web within a tubular structure defined by the sidewall of the shell core sections and along the span length to reinforce the blade; and positioning at least one web flange to extend within the tubular structure of the shell core sections and between the web and the shell core sections to strengthen the blade at junctions of the web and the shell core sections, wherein at least one of the web and the at least one web flange is formed from different material than the shell core sections.
Tobin et al. teaches of the manufacture of wind turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Tobin et al. teaches of positioning a web (15/35) within a tubular structure (tubular structure defined by the blade segments 21, shown in Fig. 6) defined by the sidewall (sidewall of the end segments of the segments 21 forming the blade) of the shell core sections and along the span length to reinforce the blade (web 15/35 spans the length of the blade, [0072], as shown in Fig. 2); and positioning at least one web flange (48, 50) to extend within the tubular structure of the shell core sections and between the web and the shell core sections to strengthen the blade at junctions of the web and the shell core sections (web flanges extend between the web (15/35) and the core (34, 32 of the blade segments 21, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Randall and Hong in view of Tobin et al. by using the internal web and flange configuration taught in Tobin et al. in lieu of the internal structure of the blade shell core sections disclosed in Randall because the web and flange configuration taught in Tobin et al. is designed to withstand span-wise compression occurring the operation of the wind turbine and is able to mitigate and control bending stresses and/or other loads acting on the blade (Tobin, [0076]).  

  Regarding claim 27, the combination of Randall and Hong does not specifically disclose of forming the outer surface material layer by additive manufacturing.
Tobin et al. teaches of the manufacture of wind turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Tobin et al. teaches of using additive manufacturing for manufacturing wind turbine blades ([0065]) and for forming an outer skin of the blade ([0027], lines 1-7), which allows for the facilitated customization of blade structures having various curvatures, aerodynamic characteristics, strengths, and stiffnesses ([0065]). 
.  

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0281680 A1) in view of Hong (US 2012/0156049 A1) as applied in claim 17 above, and further in view of Rohden (US 2016/0215762 A1).
Regarding claim 29, the combination of Randall and Hong further discloses manufacturing a wind turbine blade proximate to a site of installation for a wind turbine using the blade ([0053], first site wherein the wind turbine blade is manufactured from glass-fibre reinforced plastic material), wherein the steps of connecting the plurality of shell core sections together, applying the plurality of strengthening elements, depositing the outer surface material layer, and curing are each performed at the site of installation for the wind turbine (shell core sections 112, 114 are transported to a wind turbine installation site, [0068], [0003], [0040], [0041]).
The combination of Randall and Hong does not specifically disclose that the steps of connecting the plurality of shell core sections together, applying the plurality of strengthening elements, depositing the outer surface material layer, and curing are each performed proximate to the site of installation.

Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Randall and Hong in view of Rohden by using a secondary site that is proximate to the wind turbine installation site in the disclosure of Randall as taught by Rohden because a secondary site that is proximate to the wind turbine installation site allows for the storage or temporary placement of parts to allow for sufficient space at the new wind turbine installation site as well as for easy transport between the two sites.  

Regarding claim 30, the combination of Randall, Hong, and Rohden further discloses manufacturing the shell core sections (Randall, 112, 114) at a manufacturing station ([0053], i.e., station/location at first site wherein the wind turbine blade is manufactured from glass-fibre reinforced plastic material) proximate (Rohden teaches of the beneficial advantages of having a proximate site close to the manufacturing and installation of the wind turbine for easy transport, [0068], [0078]) to the site of installation 
Regarding claim 31, the combination of Randall, Hong, and Rohden further discloses manufacturing the shell core sections from raw material at a separate site (Randall, [0053], i.e., station/location at first site wherein the wind turbine blade is manufactured from glass-fibre reinforced plastic material), and transporting said shell core sections to said site proximate to the site of installation for the wind turbine (Rohden teaches of a secondary site (i.e., of an existing wind turbine installation), [0068], [0078].  The secondary site is used as a parts bin collection site wherein parts are gathered from an existing wind turbine installation to be used onto a new wind turbine installation at another site.  The secondary site is proximate/near ([0068]) the new wind turbine installation site, which allows for the facilitated transportation of parts from the secondary site to the new site.  A secondary site allows for the storage or temporary placement of parts, which creates sufficient space at the new wind turbine installation site), prior to connecting the plurality of shell core sections together (the shell core sections are transported prior to connecting, as disclosed in Randall, [0068]).

Allowable Subject Matter
Claims 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as addressing claim objections stated above.
of other strengthening elements located at other portions of the shell core sections.  As stated above, the prior art of record discloses of a varying density strengthening element structure, but does not disclose of applying a higher density per area at sparcap regions relative to other strengthening elements located at other portions (i.e., non-sparcap regions) of the shell core sections.  Randall only discloses of strengthening elements (128, 130) located near at spar cap region and function as spar caps ([0057], lines 13-15 Fig. 4 and Fig. 5) of the blade and therein does not disclose of other strengthening elements of a lower density per area at other locations of blade.  
Regarding claim 26, the prior art of record fails to disclose or suggest of supplying shell core sections to a creel of feeders configured to apply said strengthening elements onto said plurality of shell core sections.  The combination of Randall and Hong fails to disclose or suggest of a creel of feeders of applying strengthening elements onto the plurality of shell core sections.  One end (i.e., fixed section 134) of the strengthening elements (128, 130) in Randall is integrally moulded with one of the shell core sections (112, [0062], as shown in Fig. 3B) while the free end (136) extends beyond the shell core section (112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/28/2022